GRIFFIN, J.
Maureen Fay [“Fay”] appeals her judgments and sentences for trafficking in twenty-eight grams or more of oxycodone and possession of drug paraphernalia. Fay argues that the trial court erred by denying her motions for judgment of acquittal based upon entrapment.
We conclude that the trial court did not err by denying the motions for judgment of acquittal based upon entrapment. First, with respect to objective entrapment, the evidence presented at trial does not establish the outrageous conduct on the part of law enforcement or the confidential informant that would render the prosecution of Fay for having sold the pills a due process violation. Second, because there existed a dispute of facts regarding the issues of inducement and predisposition, the trial court properly submitted the evaluation of subjective entrapment to the jury.
AFFIRMED.
MONACO, C.J. and TORPY, J., concur.